Title: Thomas B. Robertson to Thomas Jefferson, 30 April 1810
From: Robertson, Thomas B.
To: Jefferson, Thomas


          
            Sir
            New Orleans 
                     30 April 1810
          
             An opportunity presenting itself I send to Mr George Jefferson to be by him transmitted to you a plan of the City of New Orleans and other conspicuous places within the IslandBe pleased to accept it as a small testimonial of the Sincere respect & high consideration
			 with which I am 
		  
          
            yo. ob. St
            
                  Th. B. Robertson
          
        